DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 5 of Remarks filed 7/28/22, with respect to the rejection(s) of claim(s) 1-8 and 11-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sugahara (US 2010/0101480 A1) as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 2010/0101480 A1).
As to claim 1, Sugahara discloses a vibration control apparatus for vibrating a vibration mechanism (Fig. 11), the vibration control apparatus comprising: 
a content information acquisition section that acquires content information about content to be presented to a user (¶0075, ¶0078-0079, Figs. 11-12a. GPS section provides navigation guidance to user using the display.); and 
a vibration control section that vibrates the vibration mechanism during the presentation of the content in such a manner as to present to the user a pseudo force sensation causing the user to feel a pulling force applied in a direction determined based on the content information (¶0080, Figs. 11-12a. “In FIG. 12A, for the GPS section 105 to reach the destination from the current location, it is necessary to `go straight` on the road R.” “In other words, the main control section 101 controls the two force-sense generating units such that a movement pattern is as shown in FIG. 5A, and a pseudo force-sense which makes feel as if being pulled upward by the casing 92, is imparted to the user.”).
	Sugahara does not expressly disclose the content including at least one of video and audio.
	Regarding video content, one of ordinary skill in the art would find it obvious that the same concepts which Sugahara applies to a GPS display, where a marker moves on a map (which may be moving as well), could readily be a applied to video content instead. The motivation being to provide realistic character movement to the user when playing a mobile telephone game, watching a video, or using a portable video game console, for example (¶0003 discloses the present invention may be mobile video game console).
	Regarding audio content, Sugahara (¶0077-0079 and Figs. 11-12) discloses a mobile telephone, including a display and speaker, which provides a GPS navigation display to a user. Providing accompanying audio directions (i.e. audio content) for GPS navigation, particularly in mobile telephones, is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation being so the user can also hear the directions.
	As to claim 7, Sugahara does not expressly disclose wherein when a direction of pseudo force sensation defined based on the content information does not coincide with the direction of pseudo force sensation presentable by the vibration mechanism, the vibration control section causes the vibration mechanism to generate a given vibration instead of or in addition to the pseudo force sensation.
	Sugahara (¶0080-0082, Figs. 12a-c) shows basic forward, left and right directions corresponding to basic forward, left and right vibrations. ¶0019-0020 and Figs. 5-6 of Sugahara further disclose the different vibration patterns for different directions. Not all maps for GPS have a grid layout as shown in Figs. 12a-c, but it would be obvious to still provide vibrations in the approximate direction if, for example, the right turn is more of a diagonal.
	Before the effective filing date of the claimed invention, it would have been obvious to a person or ordinary skill in the art to provide vibrations when there isn’t basic forward or left/right movement. The motivation would have been to still provide approximate vibrations representative of the direction to enhance the GPS guidance.
	As to claim 8, Sugahara discloses wherein the vibration mechanism is connected to a drive mechanism that varies the orientation of the vibration mechanism in a housing accommodating the vibration mechanism, and the vibration control section varies the vibration direction of the vibration mechanism by controlling the drive mechanism in accordance with the direction of pseudo force sensation defined based on the content information (¶0034 and ¶0080, Figs. 4a-4b. “The force-sense controller 7 is connected to the actuators 6A and 6B via the drivers 15A and 15B, and controls a direction of rotation, a rotational velocity (speed) and a rotational acceleration of the output shafts 13A and 13B of the actuators 6A and 6B by outputting a control command to the drivers 15A and 15B.” Vibrations based on GPS directions.).
	As to claim 11, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above.
	As to claim 12, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above. 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara, as applied to claim 1 above, in view of Obana et al. (US 2015/0323996 A1) hereinafter “Obana.”
	As to claim 2, Sugahara does not expressly disclose wherein the content includes audio, the content information includes at least either one of the volume of the audio and the frequency of the audio, and the vibration control section defines the pseudo force sensation in accordance with either one of the volume and the frequency.
	Sugahara in view of Obana discloses wherein the content includes audio, the content information includes at least either one of the volume of the audio and the frequency of the audio, and the vibration control section defines the pseudo force sensation in accordance with either one of the volume and the frequency (Obana, ¶0043. “In addition, in the vibration control, the vibration energy may be controlled so that the greater the volumes of the sounds, the greater the vibration energy.” Vibration energy increases with sound volume.).
Sugahara and Obana are analogous art because they are from the same field of endeavor with respect to mobile device vibrations.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to alter vibrations based on volume, as taught by Obana. The motivation would have been to have the vibrations better correspond to the audio content and to enhance the reality (Obana, ¶0079).
	As to claim 3, Sugahara does not expressly disclose wherein the content includes audio on a plurality of channels, the content information includes information indicative of the volume of each of the plurality of channels, and the vibration control section defines the pseudo force sensation in accordance with the volume of each of the plurality of channels.
Sugahara in view of Obana discloses wherein the content includes audio on a plurality of channels (Obana, ¶0039-0040 and ¶0061. Stereo loudspeakers output stereo sounds.), 
the content information includes information indicative of the volume of each of the plurality of channels (Obana, ¶0039-0041 and ¶0043. Stereo sounds. “Vibration energy may be controlled so that the greater the volumes of the sounds, the greater the vibration energy.” The sounds have volumes.), and 
the vibration control section defines the pseudo force sensation in accordance with the volume of each of the plurality of channels (Obana, ¶0039-0041 and ¶0043. Stereo sounds. Vibration energy may be controlled so that the greater the volumes of the sounds, the greater the vibration energy.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to alter vibrations based on volume, as taught by Obana. The motivation would have been to have the vibrations better correspond to the audio content and to enhance the reality (Obana, ¶0079).
	As to claim 4, Sugahara does not expressly disclose wherein the content includes audio on a plurality of channels, the content information includes at least either one of a position and a direction of a sound source that are identified from the audio on each of the plurality of channels, and the vibration control section defines the pseudo force sensation in accordance with either one of the position and direction of the sound source.
	Sugahara in view of Obana discloses wherein the content includes audio on a plurality of channels (Obana, ¶0039-0040 and ¶0061. Stereo loudspeakers output stereo sounds.), 
the content information includes at least either one of a position and a direction of a sound source that are identified from the audio on each of the plurality of channels (Obana, ¶0079 and ¶0083. “Sound data prepared in advance may be used as vibration data.” “The display position of the virtual object OBJ, the position to be perceived as the vibration source in a pseudo manner (a pseudo force sense presentation position), and the sound source localization position are substantially matched.”), and 
the vibration control section defines the pseudo force sensation in accordance with either one of the position and direction of the sound source (Obana, ¶0079. “The display position of the virtual object OBJ, the position to be perceived as the vibration source in a pseudo manner (a pseudo force sense presentation position), and the sound source localization position are substantially matched.” Vibration in accordance with the sound source localization position.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide vibration in accordance with the sound source position, as taught by Obana. The motivation would have been to enhance the reality (Obana, ¶0079).
As to claim 5, Sugahara does not expressly disclose wherein the content information includes information about a position of a target object appearing in video to be presented to the user, and the vibration control section defines the pseudo force sensation in accordance with the position of the target object.
Sugahara in view of Obana discloses wherein the content information includes information about a position of a target object appearing in video to be presented to the user, and the vibration control section defines the pseudo force sensation in accordance with the position of the target object (Obana, ¶0079, Fig. 4. “To cause the user to perceive a pseudo stimulus at one point, the left actuator 373L and the right actuator 373R impart, to the user of the information processing apparatus 3, vibrations for causing the user to perceive the display position of the virtual object OBJ as the vibration source in a pseudo manner (vibrations for causing the display position of the virtual object OBJ to be the position where a pseudo force sense is presented).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to vibrate in accordance with a target, as taught by Obana. The motivation would have been to enhance the reality (Obana, ¶0079).
As to claim 6, Sugahara does not expressly disclose wherein the vibration control section determines the direction of the pseudo force sensation in accordance with the direction of movement of the target object.
Sugahara in view of Obana discloses wherein the vibration control section determines the direction of the pseudo force sensation in accordance with the direction of movement of the target object (Obana, ¶0038 and ¶0079-0080, Fig. 4. “For example, if the virtual object OBJ is displayed so as to move in an area to the left of the center of the display screen of the display section 35, the amplitude of the vibration imparted by the left actuator 373L to the main body of the information processing apparatus 3 is greater than the amplitude of the vibration imparted by the right actuator 373R to the main body of the information processing apparatus 3. Thus, the vibration to be imparted to the user from the left side is made stronger than the vibration to be imparted to the user from the right side, whereby it is possible to cause the user to perceive as the vibration source the position on the left of the display screen where the virtual object OBJ is displayed so as to move.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to vibrate in accordance with the movement of a target, as taught by Obana. The motivation would have been to enhance the reality (Obana, ¶0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654